Title: General Orders, 19 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Wednesday Augt 19th 78.
            Parole Sardinia—C. Signs Sharon. Saw-Pitts.
            
          
          The Commander in Chief is informed that many Corps which have had Cloathing sent to
            them from their respective States continue nevertheless to make returns and draw from
            the Continental Stores in the same manner as if no such Provision had ever been made for
            them—This Practice he does in express and positive terms forbid, unless the Officers
            commanding such Corps will evince beyond a doubt that the Cloathing from their
            respective states is not and never will be made a Continental Charge.
          The honorable the Congress were pleased to pass on the 12th instant the following
            Resolution—Resolved, That every Officer in the Army of the United States whose duty
            requires his being on horseback in time of Action be allowed a sum not exceeding five
            hundred dollars as a compensation for any horse he shall have killed in battle; This
            resolution to have retrospect as far as the 1st of May 1777—and that the Quarter Master
            General be and he is hereby authorized to pay the Value of such horses not exceeding the
            said sum to the respective sufferers on the Facts being properly authenticated.
          Lieutenant Hiwill of Colonel Cranes Regiment of Artillery is appointed Inspector and
            Superintendent of Music in the Army and is to be respected accordingly—His Pay and Rations to be made equal to a Captains in the
            Train.
          
        